Title: To George Washington from Brigadier General William Smallwood, 6 April 1779
From: Smallwood, William
To: Washington, George


Dear Sir,
Camp Middle Brook April 6th 1779
The within is a State of the Officers present & Absent in the seven Regiments of our Line now on this Ground—It also specifies the Officers recommended as Persons best qualified for the Recruiting Service, by their Respective Commandants who they think can be spared, tho you will observe it will leave some of the Regiments very thin of Officers—I have endeavored in drawing out these Officers to consult and adapt them—agreeable to their Connections and Influence in the several Counties in the State.
If the prospect shou’d be promising (which at present has not that appearance to me) or you shou’d judge it expedient I believe more might be spared from the first Brigade.
you will please Instruct me whether I am to order those Officers to prepare to set out on that Duty. I have the Honor to remain with the highest Regard your Excellys most Obedt Hble Sert
W. Smallwood
